Title: From Thomas Jefferson to James Madison, 3 August 1797
From: Jefferson, Thomas
To: Madison, James


                    
                        Th:J. to J.M.
                        Monticello Aug. 3. 97.
                    
                    I scribbled you a line on the 24th. Ult. It missed of the post and so went by a private hand. I perceive from yours by Mr. Bringhurst that you had not recieved it. In fact it was only an earnest exhortation to come here with Munroe, which I still hope you will do. In the mean time I inclose you a letter from him, and wish your opinion on it’s principal subject. The variety of other topics, the day I was with you, kept out of sight the letter to Mazzei imputed to me in the papers, the general substance of which is mine, tho’ the diction has been considerably varied in the course of it’s translations from English into Italian, from Italian into French and from French into English. I first met with it at Bladensburgh, and for a moment concieved I must take the field of the public papers: I could not disavow it wholly, because the greatest part was mine in substance tho’ not in form. I could not avow it as it stood because the form was not mine, and in one place the substance very materially falsified. This then would render explanations necessary; nay it would render proofs of the whole necessary, and draw me at length into a publication of all (even the secret) transactions of the administration while I was of it; and embroil me personally with every member of the Executive, with the Judiciary, and with others still. I soon decided in my own mind to be entirely silent. I consulted with several friends at Philadelphia, who, every one of them, were clearly against my avowing  or disavowing, and some of them conjured me most earnestly to let nothing provoke me to it. I corrected in conversation with them a substantial misrepresentation in the copy published. The original has a sentiment like this (for I have it not before me) ‘they are endeavoring to submit us to the substance as they already have to the forms of the British government.’ Meaning by forms, the birth-days, levees, processions to parliament, inauguration pomposities &c. But the copy published says ‘as they have already submitted us to the form of the British’ &c making me express hostility to the form of our government, that is to say to the constitution itself: for this is really the difference of the word form, used in the singular or plural in that phrase in the English language. Now it would be impossible for me to explain this publicly without bringing on a personal difference between Genl. Washington and myself, which nothing before the publication of this letter has ever done: it would embroil me also with all those with whom his character is still popular, that is to say nine tenths of the people of the US. And what good would be obtained by my avowing the letter with the necessary explanations? Very little indeed in my opinion to counterbalance a good deal of harm. From my silence in this instance it can never be inferred that I am afraid to own the general sentiments of the letter. If I am subject to either imputation it is to that of avowing such sentiments too frankly both in private and public, often when there is no necessity for it, merely because I disdain every thing like duplicity. Still however I am open to conviction. Think for me on the occasion and advise me what to do, and confer with Colo. Monroe on the subject.—Let me entreat you again to come with him. There are other important things to consult on. One will be his affair. Another is the subject of the petition now inclosed you to be proposed to our district on the late presentment of our representative by the Grand jury. The idea it brings forward is still confined to my own breast. It has never been mentioned to any mortal, because I first wish your opinion on the expediency of the measure. If you approve it, I shall propose to P. Carr or some other to father it, and to present it to the counties at their General muster. This will be in time for our assembly. The presentment going in the public papers just at the moment when Congress was together produced a great effect both on it’s friends and foes in that body, very much to the disheartening and mortification of the latter. I wish this petition, if approved, to arrive there under the same circumstance to produce the counter-effect so wanting for their gratification. I could have wished to recieve it from you again at our court on Monday, because P. Carr, and Wilson Nicholas will be there and might also be consulted and commence measures for putting it into motion. If you can return it then with  your opinion and corrections it will be of importance. Present me affectionately to Mrs. Madison and convey to her my intreaties to interpose her good offices and persuasives with you to bring her here, and before we uncover our house, which will yet be some weeks. Salutations & Adieu.
                